ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-048, concluding on the record certified to the *251Board pursuant to Rule l:20-4(f) (default by respondent), that STEYEN T. KEARNS of HACKENSACK, who was admitted to the bar of this State in 1982, and who has been suspended from the practice of law since July 17, 2003, pursuant to Orders of the Court filed June 16, 2003, and January 26, 2006, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep a client reasonably informed about the status of a matter), RPC 1.16(d) (improper termination of representation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined that STEVEN T. KEARNS should be required to comply with the Court’s Orders filed June 16, 2003, May 6, 2004, and January 26, 2006, as a condition of reinstatement to practice;
And good cause appearing;
It is ORDERED that STEVEN T. KEARNS is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that STEVEN T. KEARNS be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that STEVEN T. KEARNS shah not be reinstated to the practice of law unless and until he demonstrates that he has *252complied with this Court’s Orders filed June 16, 2003, and May 6, 2004, and January 26,2006; and it is further
ORDERED that on reinstatement to practice STEVEN T. KEARNS shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.